Citation Nr: 0505320	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for right shoulder 
strain, currently evaluated as 10 percent disabling. 
 
2.  Entitlement to an increased rating for cervical strain, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from April 1992 until April 
1996.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 2002 
rating decision of VA Regional Office (RO) in Manchester, New 
Hampshire that denied increased ratings for the service-
connected right shoulder and cervical spine disabilities.  
The veteran has since relocated to within the jurisdiction of 
the Atlanta, Georgia VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran sustained trauma to the neck and right shoulder 
in an automobile accident in service.  Service connection for 
cervical muscle and right shoulder strain was granted by 
rating action dated in May 1996.  A claim for increased 
ratings was received in January 2002.

The veteran asserts that his service-connected right shoulder 
and cervical spine disorders have increased in severity and 
that he is entitled to higher ratings.

Review of the record reflects that the veteran's most recent 
VA examination took place in March 2002.  In his notice of 
disagreement dated in September 2002, he requested another VA 
examination.  In his substantive appeal received in September 
2003, he wrote that he had been involved in another motor 
vehicle accident that had exacerbated his neck and right 
shoulder symptoms.  The veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The record reflects that on VA examination in March 2002, the 
examiner noted that the veteran received primary care at the 
Portsmouth, New Hampshire [VA] clinic, had sought treatment 
from an "outside" physician, Dr. Bear, and had also 
obtained physical therapy at Exeter Sports Medicine.  VA 
outpatient clinic notes date through February 19, 2002.  The 
claims folder does not contain records from Dr. Bear or 
Exeter Sports Medicine.  VA is required to obtain these 
records38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Take the necessary steps to obtain 
all record of the veteran's treatment 
for shoulder or neck disabilities by 
Dr. Bear and Exeter Sports Medicine. 

2.  Request VA outpatient records from 
the Portsmouth VA medical facility 
dating from February 20, 2002.  

3.  Then the veteran should be afforded a 
VA examination to determine the degree of 
all disability associated with the 
service-connected right shoulder and 
cervical spine disorders.  The claims 
file must be made available to the 
physician designated to examine the 
veteran.  The examiner should indicate 
whether the claims folder was reviewed.

The examiner should report the ranges of 
cervical spine and right shoulder motion 
in degrees.  The examiner should report 
whether there is objective evidence of 
pain on motion.  If pain on motion is 
observed, the examiner should indicate 
the point at which pain begins.  

The examiner should determine whether the 
shoulder disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also report whether 
the right shoulder disability is 
manifested by dislocations, malunion, 
fibrous union, or nonunion; and if 
present, the severity of such 
dislocation, malunion, fibrous union, or 
nonunion.

The examiner should also note any 
neurologic impairment, and the severity 
of such impairment, attributable to the 
cervical spine disability.

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of 
the case, and be given the opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




